EXHIBIT 10.118
QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT GRANT NOTICE


Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants you the number of Restricted Stock Units set
forth below, each of which is a bookkeeping entry representing the equivalent in
value of one (1) share of the Company’s common stock. This Restricted Stock Unit
Award is subject to all of the terms and conditions as set forth herein and the
Executive Restricted Stock Unit Agreement (attached hereto) and the Plan1 which
are incorporated herein in their entirety. Capitalized terms not otherwise
defined in this Grant Notice or the Executive Restricted Stock Unit Agreement
shall have the meaning set forth in the Plan.


Participant: «Employee»    Grant No.: «Number»
Emp #: «ID»
Number of Restricted Stock Units: «Shares_Granted»

Date of Grant: «Grant_Date»


Performance Period: «Date Range»


Performance Measure: Adjusted GAAP Operating Income defined as the Company’s
operating income, determined in accordance with U.S. generally accepted
accounting principles or accounting standards as may be required by the
Financial Accounting Standards Board as of the date hereof (“GAAP”), but
determined excluding (a) results from operations of the Qualcomm Strategic
Initiative (“QSI”) segment; (b) all share-based compensation other than amounts
related to share-based awards granted under a bonus program that may result in
the issuance of unrestricted shares of the Company’s common stock; (c) the
following items resulting from acquisitions: acquired in-process research and
development expenses, recognition of the step-up of inventories to fair value
and amortization of certain intangible assets; and (d) losses or expenses
attributable to discontinued operations, plant shut-downs, or other
restructuring.


Performance Target: «$Amount» in Adjusted GAAP Operating Income for the
Performance Period


Vesting Date


Except as otherwise provided in the Plan or the Executive Restricted Stock Unit
Agreement, the Restricted Stock Units vest if and to the extent that (A) the
Performance Measure equals or exceeds the Performance Target for the Performance
Period, determined pursuant to written certification of the Committee as
specified in Section 1.2 of the Executive Restricted Stock Unit Agreement, and
(B) your Service is continuous from the Date of Grant through the applicable
Vesting Date:


Shares Vested    Vesting Date
«Shares»    «1st Vesting Date»
«Shares»    «2nd Vesting Date»
«Shares»    «3rd Vesting Date»


Payment of Vested Restricted Stock Units


Any Restricted Stock Units that vest will be paid following the Vesting Date or
following such earlier date as provided in the Executive Restricted Stock Unit
Agreement.


Additional Terms/Acknowledgments: By accepting this Restricted Stock Unit Award
(in the form determined by the Company) you acknowledge receipt of and represent
that you have read, understand, accept and agree to the terms and conditions of
the following: this Grant Notice, the Executive Restricted Stock Unit Agreement
and the Plan (including, but not limited to, the binding arbitration provision
in Section 3.7 of the Plan). In addition, by accepting this Restricted Stock
Unit Award you agree to all of its terms and conditions and further acknowledge
that as of the Date of Grant, this Grant Notice, the Executive Restricted Stock
Unit Agreement and the Plan set forth the entire understanding between you and
the Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements pertaining to this particular Restricted Stock
Unit Award.




--------------------------------------------------------------------------------



Qualcomm Incorporated:


By:


_____________________________________
Dr. Paul E. Jacobs    Signature
Chairman of the Board and
Chief Executive Officer                _____________________________________
Dated: «Grant_Date»    Date






Attachment: Executive Restricted Stock Unit Agreement







1A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.

--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice and this Executive Restricted Stock Unit Agreement
including any country-specific terms set forth in the Addendum to the Agreement
(together, the Agreement and the Addendum are referred to herein as the
“Agreement”), Qualcomm Incorporated (the “Company”) has granted you a number of
Restricted Stock Units with respect to the number of shares of the Company’s
common stock (“Stock”) specified in the Grant Notice. You must accept or reject
this Restricted Stock Unit Award in the manner specified in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement but defined in the
Qualcomm Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall have the
same definitions as in the Plan.
The details of this Restricted Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1    SERVICE. As provided in the Plan and notwithstanding any other provision
of this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service and to suspend crediting of Service and vesting
of your Restricted Stock Units in the event of any leave of absence or part-time
Service. Subject to the foregoing, in the event of termination of your Service
(whether or not in breach of local labor laws or later found invalid), the date
of termination of your rights (if any) with respect to the Restricted Stock
Units as set forth in the Plan and this Agreement will be measured from the date
that you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law).
1.2    VESTING. Except to the extent that your Restricted Stock Units may vest
earlier as provided in Section 1.2(a) through (c), below, your Restricted Stock
Units will vest if and to the extent that (A) the Performance Measure equals or
exceeds the Performance Target for the Performance Period (as each capitalized
term is defined in the Grant Notice), if applicable, and (B) you are in Service
on the applicable Vesting Date(s) specified in the Grant Notice. Any
determination that the Performance Target is achieved shall be made by written
certification of the Committee no later than the November 30th that next follows
the end of the Performance Period. Unless and until your Restricted Stock Units
vest, you will have no right to payment of any such Restricted Stock Units. In
the event of the termination of your Service for any reason, whether voluntary
or involuntary, all unvested Restricted Stock Units shall be immediately
forfeited without consideration, except as follows:
(a)    DEATH. If your Service terminates because of your death, the vesting of
your Restricted Stock Units shall be accelerated in full effective upon your
death.
(b)    DISABILITY. If your Service terminates because of your Disability, the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates due to your Disability.
(c)    TERMINATION AFTER CHANGE IN CONTROL. If your Service terminates as a
result of Termination After Change in Control (as defined below), then the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates. For this purpose, “Termination
After Change in Control” shall mean either of the following events occurring
within twenty-four (24) months after a Change in Control (as defined in the
Plan):
(i)    termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause (as defined
below); or
(ii)    your resignation for Good Reason (as defined below) from all capacities
in which you are then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (A) is for Cause; (B) is a result of your
death or Disability; (C) is a result of your voluntary termination of Service
other than for Good Reason; or (D) occurs prior to the effectiveness of a Change
in Control.




--------------------------------------------------------------------------------



For purposes of this Section 1.2:
“Cause” shall mean any of the following: (i) your theft, dishonesty, or
falsification of any Participating Company documents or records; (ii) your
improper use or disclosure of a Participating Company’s confidential or
proprietary information; (iii) any action by you which has a detrimental effect
on a Participating Company’s reputation or business; (iv) your failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (v) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (vi) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (vii) violation of a material
Company policy.
“Good Reason” shall mean any one or more of the following:
(i)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of the Change in Control;
(ii)without your express written consent, the relocation of the principal place
of your employment or service to a location that is more than fifty (50) miles
from your principal place of employment or service immediately prior to the date
of the Change in Control, or the imposition of travel requirements substantially
more demanding of you than such travel requirements existing immediately prior
to the date of the Change in Control;
(iii)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of the Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
(iv)any failure by the Participating Company Group to (A) continue to provide
you with the opportunity to participate, on terms no less favorable than those
in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
(v)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
(vi)any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
2.PAYMENT OF YOUR RESTRICTED STOCK UNITS.
2.1    TIMING OF PAYMENT. Subject to the other terms of the Plan and this
Agreement, any Restricted Stock Units that vest and become nonforfeitable in
accordance with Section 1.2 will be paid to you as follows: (a) the first
installment (or, if the Grant Notice specifies a single Vesting Date, all of the
Restricted Stock Units) shall be paid to you no later than 30 days after the
later of (i) the earliest Vesting Date specified in the Grant Notice or (ii) the
date on which the Committee certifies in writing that the Performance Measure
equals or exceeds the Performance Target for the Performance Period; and (b) any
subsequent installments shall be paid to you no later than 30 days after the
date on which the Restricted Stock Units vest.
2.2    FORM OF PAYMENT. Your vested Restricted Stock Units shall be paid in
whole shares of Stock except as provided in Section 5 below regarding fractional
shares attributable to Dividend Equivalents.




--------------------------------------------------------------------------------



3.    TAX WITHHOLDING. Regardless of any action the Company or the Participating
Company that employs you (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Unit Award, including, but not limited to,
the grant, vesting or payment of the Restricted Stock Unit Award, the issuance
of shares of Stock upon payment of the Restricted Stock Unit Award, the
subsequent sale of shares of Stock acquired pursuant to such issuance and the
receipt of any dividends and/or any Dividend Equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock Unit Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods, as selected by the Company in its sole discretion: (a)
withholding from your wages or any other cash compensation payable to you by the
Company and/or the Employer; (b) withholding from proceeds of the sale of shares
of Stock acquired upon payment of the Restricted Stock Unit Award, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to your authorization by your acceptance of this
Restricted Stock Unit Award); (c) withholding in shares of Stock to be issued
upon payment of the Restricted Stock Unit Award; or (d) any other method allowed
by the Plan and applicable law. Notwithstanding the foregoing, if you are
subject to the short-swing profit rules of Section 16(b) of the Exchange Act,
the Company will withhold in shares of Stock upon the relevant tax withholding
event, unless the use of such withholding method is prevented by applicable law
or has materially adverse accounting or tax consequences, in which case, the
Tax-Related Items withholding obligation may be satisfied by one or a
combination of methods (a),(b) and (d) above. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock as described in subsection
(c) herein, for tax purposes, you are deemed to have been issued the full number
of shares of Stock subject to the vested Restricted Stock Unit Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. The Fair Market Value of any share of Stock
withheld pursuant to this Section 3 shall be equal to the closing price of a
share of Stock as quoted on any national or regional securities exchange or
market system constituting the primary market for the Stock on the day on which
tax withholding is required (or, if there is no closing price on that day, the
last trading day prior to that day) or, if the Stock is not listed on a national
or regional securities exchange or market system, the value of a share of Stock
as determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company shall not be required to issue or
deliver the shares of Stock or the proceeds of the sale of shares of Stock if
you fail to comply with your obligations in connection with the Tax-Related
Items.
4.    TAX ADVICE. You acknowledge that you may be subject to U.S. federal,
state, local and/or non-U.S. income tax and social insurance obligations arising
from this Restricted Stock Unit Award. You represent, warrant and acknowledge
that the Company has made no warranties or representations to you with respect
to the income tax or social insurance consequences of the transactions
contemplated by this Agreement, and you are in no manner relying on the Company
or its representatives for an assessment of such tax consequences. YOU
UNDERSTAND THAT THE TAX AND SOCIAL INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL
INSURANCE TREATMENT OF ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS
INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING
TAXPAYER PENALTIES.
5.    DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company equal to the cash dividends payable on
the same number of shares of Stock as the number of unvested Restricted Stock
Units subject to this Restricted Stock Unit Award on the dividend record date
established by the Company. Any such Dividend Equivalents will be in the form of
additional Restricted Stock Units, will be subject to the same terms and vesting
dates as the underlying Restricted Stock Units, and will be paid at the same
time and in the same manner as the underlying Restricted Stock Units originally




--------------------------------------------------------------------------------



subject to this Restricted Stock Unit Award, except that any fractional shares
attributable to Dividend Equivalents will be paid in cash within thirty (30)
days following the date of payment of the underlying Restricted Stock Unit based
on the Fair Market Value on the date of payment of the underlying Restricted
Stock Unit (where Fair Market Value shall be as specified in Section 3, above,
unless you are resident in a country requiring the use of a specific share
valuation methodology for tax purposes, in which case Fair Market Value shall
mean the value of a share of Stock calculated in accordance with such
methodology). The number of additional Restricted Stock Units credited as
Dividend Equivalents on the dividend payment date will be determined by dividing
(1) the product of (a) the number of your unvested Restricted Stock Units as of
the corresponding dividend record date (including any unvested Restricted Stock
Units previously credited as a result of prior payments of Dividend Equivalents)
and (b) the per-share cash dividend paid on the dividend payment date, by (2)
the per-share Fair Market Value (as specified in Section 3 above) of Stock on
the dividend payment date.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting or
payment of this Restricted Stock Unit Award unless the Stock is then registered
under the U.S. Securities Act or, if such Stock is not then so registered, the
Company has determined that such vesting and issuance would be exempt from the
registration requirements of the U.S. Securities Act. By accepting this
Restricted Stock Unit Award, you agree not to sell any of the shares of Stock
received under this Restricted Stock Unit Award at a time when applicable laws
or Company policies prohibit a sale.
7.    TRANSFERABILITY. Prior to the issuance of shares of Stock in payment of
all Restricted Stock Units, your Restricted Stock Units shall not be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by your creditors or by your beneficiary,
except (a) transfer by will or by the laws of descent and distribution or (b)
transfer by written designation of a beneficiary, in a form acceptable to the
Company, with such designation taking effect upon your death, provided however,
that, if you are employed outside the United States, you are not permitted to
designate a beneficiary under this Agreement. All rights with respect to your
Restricted Stock Units shall be exercisable during your lifetime only by you or
your guardian or legal representative. Prior to actual payment of any Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
8.    RESTRICTED STOCK UNIT AWARD NOT A SERVICE CONTRACT. This Restricted Stock
Unit Award is not an employment or service contract and nothing in this
Agreement, the Grant Notice or the Plan shall be deemed to create in any way
whatsoever any obligation on your part to continue in the Service of a
Participating Company, or of a Participating Company to continue your Service
with the Participating Company. In addition, nothing in this Restricted Stock
Unit Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as an Employee or
otherwise.
9.    RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and/or payment of
your Restricted Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
10.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to your Restricted Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.    VOTING AND OTHER RIGHTS. You shall not have any voting rights or any
other rights and privileges of a shareholder of the Company unless and until
shares of Stock are issued upon payment of your Restricted Stock Units.
12.    CODE SECTION 409A. For U.S. taxpayers, it is the intent that the payment
of Restricted Stock Units as set forth in this Agreement shall qualify for
exemption from or comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so qualify or comply.
Notwithstanding the foregoing, if it is determined that the Restricted Stock
Units fail to satisfy the requirements of the “short-term deferral” exemption
and are otherwise deferred compensation subject to Section 409A of the Code, and
if you are a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of
the Code) as of the date of your “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares of
Stock that would otherwise be made upon the date of the separation from service
or within the first six (6) months thereafter will not be made on the originally
scheduled date and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from




--------------------------------------------------------------------------------



service, but only if such delay in the issuance of the shares is necessary to
avoid the imposition of additional taxation on you in respect of the shares
under Section 409A of the Code. The Company reserves the right, to the extent
the Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualifies for
exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representation that the payments of Restricted Stock
Units provided for under this Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the payments of Restricted Stock Units provided for
under this Agreement. The Company will have no liability to you or any other
party if the Restricted Stock Unit Award, the delivery of shares of Stock upon
payment of the Restricted Stock Unit Award or other payment hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Company with respect thereto.
13.    NOTICES. Any notices provided for in this Agreement, the Grant Notice or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement, the Grant Notice and any other Restricted Stock
Unit Award grant materials by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and any shares of stock or
directorships held in the Company, and details of your Restricted Stock Units or
any other entitlement to shares of Stock, canceled, exercised, vested, unvested
or outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to E*TRADE Financial (“E*TRADE”) or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. If you are employed outside the United States, you understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting the Company’s Stock Administration department.
You authorize the Company, E*TRADE and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. If you are employed outside the United States, you
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company’s Stock Administration department. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at Qualcomm Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
15.    NATURE OF GRANT. In accepting this Restricted Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other Awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;




--------------------------------------------------------------------------------



(d)    your participation in the Plan is voluntary;
(e)    the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are not intended to replace any pension rights or
compensation;
(f)    the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Participating Company;
(g)    the award of the Restricted Stock Units and your participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Restricted Stock Units resulting from termination of your
Service (for any reason whatsoever and whether or not in breach of local labor
laws or later found invalid), and in consideration of the grant of your
Restricted Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(j)    the Restricted Stock Unit Award and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have the Restricted
Stock Unit Award or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Company’s Stock;    
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan; and
(l)    if you are employed or providing services outside the United States, (i)
the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of your employment or service
contract, if any; and (ii) neither the Company, the Employer nor any
Participating Company is liable for any foreign exchange fluctuation between
your local currency and the United States Dollar that may affect the value of
this Restricted Stock Unit Award.
16.    APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of California, U.S.A., as if the Agreement were between California residents and
as if it were entered into and to be performed entirely within the State of
California.
17.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on your Restricted
Stock Units, and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
18.    ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Restricted Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.




--------------------------------------------------------------------------------



19.    AMENDMENT. This Restricted Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Restricted Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
20.    GOVERNING PLAN DOCUMENT. This Restricted Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
21.    LANGUAGE. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
22.    SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
23.    DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement
(including any Addendum), and any reports of the Company provided generally to
the Company’s stockholders, may be delivered to you electronically. In addition,
if permitted by the Company, you may electronically accept and acknowledge the
Grant Notice and/or this Agreement and/or deliver such documents to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic acknowledgement,
acceptance and/or delivery may include but do not necessarily include use of a
link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via electronic mail
(“e-mail”) or such other means specified by the Company. You hereby consent to
receive the above-listed documents by electronic delivery and, if permitted by
the Company, agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company, as set forth herein.
24.    ADDENDUM. Notwithstanding any provisions in this Agreement, the
Restricted Stock Unit Award shall be subject to any special terms and conditions
set forth in any Addendum to this Agreement for your country. Moreover, if you
relocate to one of the countries included in the Addendum, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Addendum constitutes part of this Agreement.
25.    WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
26.    REPAYMENT/FORFEITURE. Any benefits you may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (a) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction and (c) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to you.












--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT
COUNTRY ADDENDUM


The additional terms and conditions set forth below are specifically
incorporated into the Executive Restricted Stock Unit Agreement (together, the
Agreement and this Addendum are referred to herein as the “Agreement”). These
terms and conditions govern the Restricted Stock Units granted to you under the
Plan if you are working in one of the countries listed below. If you are a
citizen or a resident of a country other than the one in which you are currently
working or move to another country after the Date of Grant, the Company shall,
in its discretion, determine to what extent the terms and conditions contained
herein shall be applicable to you. Due to the complexities of legal, regulatory
and tax issues, you are advised to seek appropriate professional advice as to
how the relevant laws in your country may apply to your individual situation, or
if you have any questions regarding the terms and conditions contained herein.
Certain capitalized terms used but not defined in this Addendum have the
meanings set forth in the Plan and/or the Executive Restricted Stock Unit
Agreement.




ALL NON-U.S. COUNTRIES
Definition of Disability
If you are on the payroll of a Participating Company outside of the United
States, for purposes of this Agreement the following provision shall replace the
definition of “Disability” set forth in the Plan:


“Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months. The Company
shall have sole discretion to decide whether you have presented sufficient proof
that you have a Disability as defined by this Agreement.


ARGENTINA


Securities Law Notice
By accepting the Restricted Stock Unit Award, you acknowledge that you
understand that the Restricted Stock Units and the shares of Stock to be issued
pursuant to the Restricted Stock Units are offered as a private transaction.
This offering is not subject to supervision by any Argentine governmental
authority.
AUSTRIA


Sale of Shares of Stock Consent
As set forth in Section 3 of the Agreement, you understand that the Company may,
at its discretion, satisfy the withholding obligations for all Tax-Related
Items, in whole or in part, by methods including withholding from proceeds of
the sale of shares of Stock acquired upon payment of the Restricted Stock Unit
Award, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf and pursuant to your authorization by your
acceptance of this Restricted Stock Unit Award). By accepting this Award, you
hereby consent to the sale of a portion of any shares of Qualcomm Stock issued
to you upon vesting of the Restricted Stock Units and withholding from the
proceeds of that sale to satisfy all applicable Tax-Related Items withholding
obligations related to your participation in the Plan and legally applicable to
you.


BRAZIL


Compliance Notice
By accepting the Restricted Stock Unit Award, you agree to comply with all
applicable Brazilian laws and pay any and all applicable taxes associated with
the vesting of the Restricted Stock Units and the sale of Stock obtained as a
result of the vesting of the Restricted Stock Units. You agree that, for all
legal purposes, (a) the benefits provided to you under the Plan are the result
of commercial transactions unrelated to your employment; (b) the Plan is not a
part of the terms and conditions of your employment; and (c) the income from the
Restricted Stock Units, if any, is not part of your remuneration from
employment.




--------------------------------------------------------------------------------





CANADA


Form of Payment
Due to Canadian tax law, you are prohibited from tendering shares of the
Company’s Stock to pay any Tax-Related Items in connection with the Restricted
Stock Units.


Termination of Service
The following provision supplements Section 1.1 of the Agreement:


In the event of termination of your Service (whether or not in breach of local
labor laws or later found invalid), the date of termination of your rights (if
any) with respect to the Restricted Stock Units as set forth in the Plan and
this Agreement will be measured from: (i) the date that you are no longer
actively employed, or at the discretion of the Committee, (ii) the date you
receive notice of termination from the Employer, if earlier than (i), regardless
of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to statutory law, regulatory law and/or
common law).


The following provisions apply if you are a resident of Quebec:


Consent to Receive Information in English
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir expressément souhaité que la convention
(«Agreement»), ainsi que tous les documents, avis et procédures judiciares,
éxécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.


Authorization to Release Necessary Personal Information
The following provision supplements Section 14 of the Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company and the Participating Companies to disclose and discuss
such information with their advisors. You also authorize the Company and the
Participating Companies to record such information and to keep such information
in your employment file.


CHINA


The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China resident in mainland China:


Mandatory Sale Restriction
Due to regulatory requirements, you acknowledge and agree that you must sell any
shares of Stock issued to you upon vesting of the Restricted Stock Units within
thirty (30) days following the termination of your Service, or within any other
such time frame as may be required by the PRC State Administration of Foreign
Exchange. You agree that if you continue to hold any of such shares after this
time, the shares will be sold by the Company’s designated broker on your behalf
at the instruction of the Company. Therefore, by accepting the Restricted Stock
Unit Award, you acknowledge that you understand and agree that the Company is
authorized to, and may in its sole discretion, instruct its designated broker to
assist with the mandatory sale of Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Company’s designated broker to
complete the sale of such Stock. You acknowledge that the Company’s designated
broker is under no obligation to arrange for the sale of the Stock at any
particular price. Upon the sale of the Stock, the proceeds, less any Tax-Related
Items and brokerage fees or commissions, will be remitted to you in accordance
with any applicable exchange control laws and regulations.


Exchange Control Restrictions
By accepting the Restricted Stock Unit Award, you acknowledge that you
understand and agree that, due to exchange control laws in China, you are not
permitted to transfer any shares of Stock acquired under the Plan out of your
account established with the Company’s designated broker, and that you will be
required to repatriate all proceeds due to you from




--------------------------------------------------------------------------------



your participation in the Plan, including any cash dividends paid by the Company
on shares of Stock or any proceeds from the sale of such Stock (together, the
“cash proceeds”) to China. In this regard, you acknowledge and agree that, due
to these repatriation requirements, you are not eligible to participate in any
automatic dividend reinvestment program.


You further understand that, under local law, such repatriation of the cash
proceeds will need to be effected through a special exchange control account
established by the Company, the Employer, or a Participating Company in China,
and you hereby consent and agree that the cash proceeds may be transferred to
such special account prior to being delivered to you. The cash proceeds may be
paid in U.S. dollars or local currency at the Company’s discretion. If the cash
proceeds are paid in U.S. dollars, you understand that you may be required to
set up a U.S. dollar bank account in China so that the cash proceeds may be
deposited into this account. If the cash proceeds are converted to local
currency, you acknowledge that the Company is under no obligation to secure any
currency conversion rate, and that it may face delays in converting the proceeds
to local currency due to exchange control restrictions in China. You acknowledge
and agree that you bear the risk of any currency conversion rate fluctuation
between the date that the cash dividend is paid and/or the shares of Stock are
sold, as applicable, and the date of conversion of the cash proceeds to local
currency. You further agree to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.


Finally, you acknowledge and agree that the Company’s offer of participation in
the Plan to you is contingent upon your agreement to abide by the restrictions
set forth herein and that any violation of these restrictions will constitute a
material breach of the terms of this Agreement, which will affect your ability
to participate in the Plan.


FRANCE


Consent to Receive Information in English
By accepting the Restricted Stock Units, you confirm having read and understood
the Plan and the Agreement, which were provided in the English language. You
accept the terms of those documents accordingly.


En acceptant cette attribution gratuite d’actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.


HONG KONG


Securities Law Notice
Warning: The Restricted Stock Units and any shares of Stock to be issued
pursuant to the Restricted Stock Unit Award do not constitute a public offering
of securities under Hong Kong law and are available only to Employees, Directors
and Consultants of the Company and its Participating Companies. The Plan, the
Agreement, and other incidental communication materials have not been prepared
in accordance with and are not intended to constitute a ‘prospectus’ for a
public offering of securities under the applicable companies and securities
legislation in Hong Kong, and the documents have not been reviewed by any
regulatory authority in Hong Kong. The Agreement and the incidental
communication materials are intended only for the personal use of each Plan
Participant and not for distribution to any other person. If you have any doubt
about any of the contents of the Agreement or the Plan, you should obtain
independent professional advice.


Sale of Shares
In the event your Restricted Stock Units vest and shares of Stock are issued to
you within six months of the Date of Grant, you agree that you will not dispose
of the Stock prior to the six-month anniversary of the Date of Grant.


INDIA


Exchange Control Restrictions
By accepting the Restricted Stock Unit Award, you acknowledge that you
understand and agree that any proceeds you may receive from the sale of shares
of Stock or from any dividends paid on such Shares must be repatriated to India
within a reasonable time following the sale (i.e., within 90 days). You must
maintain the foreign inward remittance certificate received from the bank where
the foreign currency is deposited in the event that the Reserve Bank of India or
the Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.


ISRAEL




--------------------------------------------------------------------------------





Grant Subject to Terms and Conditions of Israeli Sub-Plan
The Restricted Stock Unit Award is offered to you subject to, and in accordance
with, the terms of the Plan and the Israeli Sub-Plan to the Qualcomm
Incorporated 2006 Long-Term Incentive Plan (the “Sub-Plan”). Upon vesting of the
Restricted Stock Units, the Stock shall be controlled by the Trustee (as defined
in Section 2.2 of the Sub-Plan) for your benefit for at least the Required
Minimum Trust Period (as defined in Section 2.2 of the Sub-Plan).
Notwithstanding the foregoing, in the event you elect to release any shares of
Stock acquired upon vesting of the Restricted Stock Units prior to the
conclusion of the Required Minimum Trust Period, the tax consequences under
Section 102 of the Israeli Income Tax Ordinance [New Version], 1961 shall apply
to and shall be borne solely by you, as further set forth in the Sub-Plan. By
accepting the Restricted Stock Unit Award, you agree to be bound by the terms of
the Plan, the Sub-Plan, and the Agreement and upon request of the Company or the
Employer, to provide written consent to the terms of any tax ruling or agreement
obtained by the Company or the Employer with regard to the Plan and the
Sub-Plan.


The Restricted Stock Unit Award is intended to be a 102 Capital Gains Track
Grant (as defined in Section 2.2 of the Sub-Plan) that qualifies for the 102
Capital Gains Track (as defined in Section 2.2 of the Sub-Plan) tax treatment.
Notwithstanding the foregoing, by accepting the Restricted Stock Unit Award, you
acknowledge that the Company cannot guarantee or represent that the 102 Capital
Gains Track tax treatment will apply to the Restricted Stock Unit Award.


The Company may at its sole discretion replace the Trustee from time to time and
instruct the transfer of all Restricted Stock Units and shares of Stock held
and/or administered by such Trustee at such time to its successor and the
provisions of your Grant Notice, this Agreement and the Trust Agreement shall
apply to the new Trustee mutatis mutandis.




ITALY


Data Privacy Notice
The following provision replaces Section 14 of the Agreement in its entirety:


You understand that the Employer, the Company and any Participating Company may
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of Stock
or directorships held in the Company, details of all Options, Restricted Stock
Units, or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, managing and administering the Plan (“Data”) and in compliance
with applicable laws and regulations.


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is QUALCOMM Incorporated, with registered offices at 5775 Morehouse
Drive, San Diego, California 92121, U.S.A., and, pursuant to Legislative Decree
no. 196/2003, its representative in Italy is QUALCOMM Europe with registered
offices in 3rd Floor, Piazza Indipendenza 11/B Rome, Italy.


You understand that your Data will not be publicized, but it may be transferred
to E*Trade Financial, banks, and other financial institutions or brokers
involved in the management and administration of the Plan. You further
understand that the Company, the Employer or a Participating Company will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company, your Employer or a Participating Company may further transfer Data to
third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer to E*Trade Financial or
another third party with whom you may elect to deposit any shares of Stock
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan. You understand that
these recipients may be located in the European Economic Area, or elsewhere,
such as the U.S. or Asia. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete your Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.




--------------------------------------------------------------------------------





The processing activity, including communication, the transfer of your Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of your Data and stop, for legitimate reason, the Data
processing. Further, you are aware that your Data will not be used for direct
marketing purposes. In addition, the Data provided can be reviewed and questions
or complaints can be addressed by contacting your human resources department.


Plan Document Acknowledgment
By accepting the Restricted Stock Unit Award, you acknowledge that you have
received a copy of the Plan and the Agreement and have reviewed the Plan and the
Agreement, including this Addendum, in their entirety and fully understand and
accept all provisions of the Plan and the Agreement, including this Addendum.


You further acknowledge that you have read and specifically and expressly
approve the following clauses in the Agreement: Section 1: Service and Vesting;
Section 3: Tax Withholding; Section 8: Restricted Stock Units Not a Service
Contract; Section 15: Nature of Grant; Section 16: Applicable Law; and the
sections applicable to your country contained in the Addendum.


MEXICO


Labor Law and Plan Document Acknowledgment
By accepting the Restricted Stock Unit Award, you acknowledge that you have
received a copy of the Plan and the Agreement, have reviewed these documents in
their entirety and fully understand and accept all provisions of the Plan and
the Agreement.


In addition, in accepting the Restricted Stock Unit Award, you further
acknowledge that you understand and agree that: (a) your participation in the
Plan does not constitute an acquired right; (b) the Plan and your participation
in the Plan is offered by the Company on a wholly discretionary basis, the
Company reserves the absolute right to amend the Plan or discontinue it at any
time without any liability to you and any such amendment or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
your employment or service relationship; (c) your participation in the Plan is
voluntary; (d) the Restricted Stock Unit Award granted to you under the Plan is
not related to your salary or any other contractual benefits provided to you by
your Employer; (e) the Company, with registered offices at 5775 Morehouse Drive,
San Diego, California 92121, U.S.A., is solely responsible for the
administration of the Plan and your participation in the Plan and any
acquisition of shares of Stock does not, in any way, establish an employment or
service relationship between you and the Company since you are participating in
the Plan on a wholly commercial basis and the Employer in Mexico is your sole
employer, nor does it establish any rights between you and your Employer; and
(f) neither the Company, your Employer nor any Subsidiary Corporation is
responsible for any decrease in the value of the shares of Stock that you may
acquire under the Plan.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Employer, the Company or any Participating
Company for any compensation or damages as a result of your participation in the
Plan and that you therefore grant a full and broad release to the Employer and
any Participating Company with respect to any claim that may arise.


Spanish Translation


Reconocimiento de la Ley Laboral y de la Recepción de Documentos
Al aceptar el Premio de Unidades de Acciones Restringidas, usted acepta y
reconoce haber recibido una copia del Plan y del Contrato; que ha leído y
entendido en su totalidad dichos documentos y que por lo tanto los acepta en sus
términos.


Aunado a lo anterior, al aceptar el Premio de Unidades de Acciones Restringidas,
usted entiende y reconoce que: (a) su participación en el Plan no constituye un
derecho adquirido; (b) el Plan y su participación en el mismo es ofrecido por la
Empresa de manera estrictamente discrecional, la Empresa se reserva el derecho
absoluto a modificar el Plan o descontinuarlo en cualquier momento y sin
responsabilidad para usted y cualquier modificación o terminación del Plan no
deberá constituir un cambio o impedimento respecto de los términos y condiciones
de su empleo o relación de servicio (c) su participación en el Plan es
voluntaria; (d) el Premio de Unidades de Acciones Restringidas otorgado a usted
derivado del Plan no se encuentra relacionado con su salario o cualquier otra
prestación contractual proporcionada a usted por la Empresa; (e) la Empresa, con




--------------------------------------------------------------------------------



oficinas registradas en 5775 Morehouse Drive, San Diego, California 92121,
EE.UU., es la única responsable de la administración del Plan; su participación
en el Plan y la adquisición de las Acciones no establece, de ninguna manera, una
relación laboral entre usted y la Empresa debido a que usted participa en el
Plan en una base completamente comercial y su único Patrón es y su único patrón
lo es el Patron, ni establece derecho alguno entre usted y su Patrón; y (f) que
la Empresa, su Patrón o las Compañías Subsidiarias no son responsables por la
disminución en el valor de las Acciones adquiridas durante su participación en
el Plan.


Por último, usted declara que no se reserva ninguna acción o derecho por ejercer
en contra de su Patrón, la Empresa o cualquier Compañía Subsidiaria por
cualquier compensación o daños como resultado de su participación en el Plan y
que por lo tanto usted en este acto exonera a su Patrón, la Empresa o cualquier
Compañía Subsidiaria respecto de cualquier demanda o reclamación que pudiera
derivar del Plan.


PHILIPPINES


Securities Law Notice
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


Further, you will not be permitted to receive shares of Stock upon vesting of
the Restricted Stock Units unless or until the Company, the Employer, or a
Participating Company in the Philippines has obtained all necessary approvals or
registrations or has submitted all filings required under Philippines law. If
the Company, the Employer, or a Participating Company in the Philippines is
unable to obtain such approval or registration or does not submit such filings,
you acknowledge that you may not receive shares of Stock upon vesting of the
Restricted Stock Units and you will not receive any compensation or benefits in
lieu of the Restricted Stock Units.


You acknowledge that you are permitted to sell shares of Stock acquired under
the Plan through the designated Plan broker appointed by the Company (or such
other broker to whom you may transfer the shares of Stock), provided that such
sale takes place outside of the Philippines through the facilities of the NASDAQ
Global Select Market, on which the shares are listed.


RUSSIA


Securities Law Notice
The Agreement, the Grant Notice, the Plan and all other materials you may
receive regarding your participation in the Plan do not constitute advertising
or an offering of securities in Russia. Absent any requirement under local law,
the issuance of securities pursuant to the Plan has not and will not be
registered in Russia and therefore, the securities described in any Plan-related
documents may not be used for offering or public circulation in Russia. The
delivery of Plan documents and the issuance of shares of Stock shall conform to
the provisions of Section 6 of the Agreement and this Section of the Addendum.


U.S. Transaction
By accepting the Restricted Stock Unit Award, you acknowledge that you
understand and agree that any Stock to be issued upon vesting of the Restricted
Stock Units shall be delivered to you through a brokerage account in the U.S.
You may hold the Stock in your brokerage account in the U.S.; however, in no
event will Stock issued to you under the Plan be delivered to you in Russia.
Further, you agree that you are not permitted to sell the Stock directly to
other Russian legal entities or individuals.


Mandatory Sale Restriction
Due to regulatory requirements, the Company reserves the right to require the
immediate sale of any Stock to be issued to you upon vesting of the Restricted
Stock Units. By accepting the Restricted Stock Unit Award, you acknowledge that
you understand and agree that the Company is authorized to, and may, in its sole
discretion, instruct its designated broker to assist with the mandatory sale of
Stock issued to you upon vesting of the Restricted Stock Units (on your behalf
pursuant to this authorization) and you expressly authorize the Company’s
designated broker to complete the sale of such Stock. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Stock at any particular price. Upon the sale of the Stock, you will receive
the proceeds, less any Tax-Related Items and brokerage fees or commissions.








--------------------------------------------------------------------------------





SINGAPORE


Securities Law Notice
The Restricted Stock Unit Award is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. You should note that the
Restricted Stock Unit Award is subject to section 257 of the SFA and you will
not be able to make (a) any subsequent sale of the shares of Stock in Singapore
or (b) any offer of such subsequent sale of the shares of Stock in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).


SOUTH AFRICA


Tax Obligations
By accepting the Restricted Stock Units, you agree to notify your Employer of
the amount of gain realized upon the vesting of the Restricted Stock Units. You
will be responsible for paying any difference between your actual tax liability
and any amount withheld by your Employer.


Exchange Control
You understand and agree that you are solely responsible for complying with
applicable South African exchange control regulations. Because the exchange
control regulations change frequently and without notice, you should consult a
legal advisor prior to the sale of shares of Stock to ensure compliance with
current regulations. It is your responsibility to comply with South African
exchange control laws, and neither the Company, the Employer, nor any
Participating Company will be liable for any fines or penalties for your failure
to do so.


SPAIN


Nature of Grant
This provision supplements Section 8 and Section 15 of the Agreement:


By accepting the Restricted Stock Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to grant Restricted Stock Units under the Plan to individuals
who may be employees of the Company or Participating Companies throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or a
Participating Company, other than to the extent set forth in the Agreement.
Consequently, you understand that the Restricted Stock Units are offered on the
assumption and condition that the Restricted Stock Units and any shares of Stock
acquired as a result of the vesting of such Restricted Stock Units under the
Plan are not part of any employment contract with the Company, the Employer, or
any Participating Company and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation), or any other right
whatsoever. Further, you understand and agree that, except to the extent
expressly permitted under Section 1.2 of the Agreement or otherwise expressly
provided for by the Company at the Date of Grant, the Restricted Stock Units
will be cancelled without entitlement to shares of Stock or to any amount as
indemnification if you terminate employment by reason of, including, but not
limited to: resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective layoff on objective grounds, whether adjudged to be
with cause or adjudged or recognized to be without cause, material modification
of the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer, and under Article 10.3 of Royal Decree
1382/1985.


You understand that this offer would not be made but for the assumptions and
conditions referred to above; thus, you acknowledge and freely accept that,
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of or right to the Restricted Stock
Units shall be void.


UNITED ARAB EMIRATES


Securities Law Notice
The Restricted Stock Unit Award is only being offered to eligible Employees,
Consultants and Directors and is in the nature of providing equity incentives to
Employees, Consultants and Directors of a Participating Company in the United
Arab




--------------------------------------------------------------------------------



Emirates. Any documents related to the Restricted Stock Unit Award, including
the Plan, the Grant Notice, the Agreement and any other grant-related documents
(“Restricted Stock Unit Documents”), are intended for distribution only to such
Employees, Consultants and Directors and must not be delivered to, or relied on
by, any other person. The relevant securities authorities have no responsibility
for reviewing or verifying any Restricted Stock Unit Documents. United Arab
Emirates securities or financial/economic authorities have not approved the
Restricted Stock Unit Documents, nor taken steps to verify the information set
out in them, and thus, are not responsible for their content. You, as a
prospective stockholder, should conduct your own due diligence on the
securities. If you do not understand the contents of the Restricted Stock Unit
Documents, you should consult an authorized financial advisor.


UNITED KINGDOM


Tax Obligations
The following supplements Section 3 of the Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected income tax shall constitute a
loan owed by you to the Company and/or your Employer, effective on the Due Date.
You agree that the loan will bear interest at the then-current HM Revenue and
Customs Official Rate (“HMRC”), it will be immediately due and repayable, and
the Company and/or your Employer may recover it at any time thereafter by any of
the means referred to in Section 3 of the Agreement. You also authorize the
Company to withhold the transfer of any shares of Stock unless and until the
loan is repaid in full. Notwithstanding the foregoing, if you are a director or
executive officer (within the meaning of Section 13(k) of the Exchange Act) of
the Company, the terms of this Section will not apply to you. In the event that
Tax-Related Items are not collected from or paid by a director or executive
officer of the Company by the Due Date, the amount of any uncollected income tax
may constitute a benefit to such director or executive officer on which
additional income tax and National Insurance Contributions may be payable. You
acknowledge that you will be responsible for reporting and paying any income tax
and National Insurance Contributions due on this additional benefit directly to
the HMRC under the self-assessment regime.


VIETNAM


Mandatory Sale Restriction
Due to regulatory requirements, the Company reserves the right to require the
immediate sale of any Stock to be issued to you upon vesting of the Restricted
Stock Units. By accepting the Restricted Stock Unit Award, you acknowledge that
you understand and agree that the Company is authorized to, and may in its sole
discretion, instruct its designated broker to assist with the mandatory sale of
Stock issued to you upon vesting of the Restricted Stock Units (on your behalf
pursuant to this authorization) and you expressly authorize the Company’s
designated broker to complete the sale of such Stock. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Stock at any particular price. Upon the sale of the Stock, you will receive
the proceeds, less any Tax-Related Items and brokerage fees or commissions.
 
Exchange Control Restrictions
By accepting the Restricted Stock Unit Award, you acknowledge that you
understand and agree that all cash proceeds from the sale of shares acquired
under the Plan must be immediately repatriated to Vietnam. Such repatriation of
proceeds may need to be effectuated through a special exchange control account
established by the Company or your Employer. Further, you consent and agree that
the cash proceeds may be transferred to such special account prior to being
delivered to you.




